DETAILED ACTION   
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2020 and 04/03/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of group 1 claims 1-15 in the reply filed on 01/07/2021 is acknowledged. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

2	Claim(s) 1-2, 5-6, 8-9, 12-15, and 17-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang WO 2007/123366 herein after Wang in view of Xu et al. (US 2013/0301552) herein after Xu.
Regarding claim 1, Wang disclose a method comprising: transmitting, to a first device and a second device (see fig. 8, sending independent information to each user), a data layered signal comprising first device data on a first data layer (see para. 14, a slot having a superposition coded multi-user packet includes modulating symbols associated with a first layer by using layered-modulation scheme sent to a first UE) and second device data on a second data layer; transmitting, to the first (see para. 14, and modulating symbols associated with a second layer and a third layer using a different layered-modulation scheme, wherein the symbols associated with the second layer and the third layer are multiplexed by any one of an orthogonal frequency division multiplexing, a code division multiplexing, a multicarrier code di vision multiplexing, or a time di vision multiplexing sent to second UE). Wang disclose all the subject matter but fails to explicitly mention a control message comprising: geographic location dependent control information applying to reception of the data signal by the first device and the second device, and data layer control information arranged in a first device field and a second device field, the data layer control information in the first device field applying to recovery of the first device data from the first data layer, the data layer control information in the second device field applying to recovery of the second device data from the second data layer. However Xu from a similar field of endeavor disclose a control message comprising: geographic location dependent control information applying to reception of the data signal by the first device and the second device (par. 88: the eNB 702 can generate the MIB, MIB/SIB, etc. to transmit in a fixed location along with the DM-RS, and a modulation and coding scheme (MCS). The eNB 702 can use an ePDCCH-like structure in this example, as described further herein), and data layer control information arranged in a first device field and a second device field (Fig. 10A, par. 47, 72, fig.9; more resource blocks that a UE receives and the higher the modulation scheme, the higher the data rate for the UE; par. 73: The wide system bandwidth 1002 has a region 1006 reserved for legacy control channels of the wireless network related to the wide system bandwidth 1002, such as in LTE. The wide system bandwidth 1002 also has a region 1008 reserved for legacy data channels), the data layer control information in the first device field applying to recovery of the first device data from the first data layer (par. 92: an apparatus, such as non-MTC UE 706, may receive the one or more MTC control channels multiplexed with one or more legacy channels over the wide system bandwidth. The non-MTC UE 706 may decode the legacy channels and optionally refrain from decoding the MTC control channels), the data layer control information in the second device field applying to recovery of the second device data from the second data layer (par. 92: MTC UE 704 may receive the one or more MTC control channels multiplexed with one or more legacy channels over the wide system bandwidth. The MTC UE 704 may decode the MTC control channels and optionally refrain from decoding the legacy channels. The MTC UE 704 may use information from the decoded MTC control channel for subsequent communication). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Xu’s managing machine-type communications scheme into Wang’s configuring multiuser packet scheme to derive the subject matter of the instant application. The method can be implemented in a wireless network communications. The motivation of doing this is to improve spectral efficiency, lowering costs, improving services, making use of new spectrum (see para. 6).
Regarding claim 2, Wang disclose further comprising applying layered modulation to the first device data and to the second device data to generate the first data layer and the second data layer (see para. 14, configuring a slot having a superposition coded multi-user packet includes modulating symbols associated with a first layer by using layered-modulation scheme, wherein the symbols associated with the first layer are multiplexed by any one of an orthogonal frequency division multiplexing, a code division multiplexing, a multi-carrier code division multiplexing, or a time division multiplexing, and modulating symbols associated with a second layer and a third layer using a different layered-modulation scheme).
Regarding claim 5, Wang disclose further comprising applying code division multiplexing (CDM) to the first device data and to the second device data to generate the first data layer and the second data layer (see para. 99, the first layer can be modulated using a non-layered modulation scheme (e.g., CDM) while modulating symbols associated with second and third layers using different layered-modulation schemes (e.g., OFDM, MC-CDM). Here, the symbols associated with the second layer and the third layer can be multiplexed by any one of OFDM, CDM, MC-CDM or TDM. That is, each layer can be modulated using any one of the modulation schemes (e.g., OFDM, CDM, MC-CDM)).
Regarding claim 6, Wang disclose wherein the data layer control information comprises a first CDM code for the first data layer and a second CDM code for the second data layer (see para. 54, 62, the precoded data streams can be superposition coded (e.g., OFDM, CDM, or MC-CDM) and mapped if necessary and/or required; codeword for first user and codeword for second user).
Regarding claim 9, Wang disclose further comprising: a first encoder configured to encode a first set of information bits with a first coding rate to generate first encoded (see fig.1. channel encoder 1 configure to encode User 1 encoder and channel encoder 2 configure to encode User 2 encoder); and a sequencer configured to arrange the first encoded bits and the second encoded bits in a modulated signal such that the first encoded bits are on the first data layer and the second encoded bits are on the second data layer (see fig.1. channel encoder 1 configure to encode User 1 encoder and channel encoder 2 configure to encode User 2 encoder).
Regarding claim 17, Wang disclose further comprising spreading the UE data with a first CDM code and spreading the MTC data with a second CDM code orthogonal to the first CDM code, the data layer control information comprising the first CDM code and the second CDM code (see para. 80, the channel resources include transmission power, frequency subbands (e.g., OFDM tones), sub-symbol time, and spreading sequences (e.g., PN code).
Regarding claim 18, Wang disclose wherein the geographic location dependent control information comprises multiple input multiple output (MIMO) parameters (see para. 46, alternatively, each symbol or substream (e.g., some subset of the symbol constellation or each users sub-symbol) can be transmitted separately or independently through different antennas. This can be referred to as coherent multi input, multi output (MIMO)).
Regarding claim 20, Wang disclose wherein the UE data is transmitted over data time-frequency resources and the MTC data is transmitted over at least a portion of the data time-frequency resources. (par. 311: technologies such as a sensor network, machine type communication (MTC), and machine-to-machine (M2M) communication are being implemented on the basis of 5G communication technologies such as beamforming, MIMO, and an array antenna; par. 332: The resources to be represented are determined according to the system bandwidth and the resource allocation type; par. 343: Through the MCS among the control information configuring the DCI, the base station notifies, to the terminal, a modulation scheme applied to the PDSCH to be transmitted and a size of data (transport block size (TBS)) to be transmitted. In embodiments, the MCS may be formed of 5 bits or more or less). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., transmitting WB control data including MCS and resource location for WB data to communicate with non-MTC UE and NB control data including MCS and resource location for NB data to communicate with MTC UE, of Xu by using DCI including size of data, MCS and resource allocation of Shin. The motivation would have been to effectively perform channel estimation according to the support of low latency and high mobility in a channel environment of the 5G wireless communication system (UE) (Shin par. 19).
Regarding claim 21, Wang disclose all the subject matter but fails to explicitly mention wherein the geographic location dependent control information is transmitted over control time-frequency resources. However Xu from a similar field of endeavor disclose wherein the geographic location dependent control information is transmitted over control time-frequency resources (par. 72: FIG. 9 is a diagram 900 illustrating an MTC downlink bandwidth allocation. The MTC bandwidth 906 can be a narrow bandwidth (also referred to as "narrowband" (NB)) allocated to MTC devices, such as the MTC UE 704, as compared to a wide system bandwidth (WB) allocated to other UEs (e.g., non-MTC UEs) in a wireless network, such as the UE 706 … … the symbols can correlate to time periods in TDM, frequencies in FDM, and/or the like). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Xu’s managing machine-type communications scheme into Wang’s configuring multiuser packet scheme to derive the subject matter of the instant application. The method can be implemented in a wireless network communications. The motivation of doing this is to improve spectral efficiency, lowering costs, improving services, making use of new spectrum (see para. 6).
Regarding claim 22, Wang disclose all the subject matter but fails to explicitly mention wherein the transmitting the data layered signal comprises transmitting the data layered signal in accordance with at least one revision of The Third Generation Partnership Project (3GPP) Long Term Evolution (LTE) specification and wherein the control time-frequency resources provide a Physical Downlink Control Channel (PDCCH) for conveying the geographic location dependent control information and the data layer control information. However Xu from a similar field of endeavor disclose wherein the transmitting the data layered signal comprises transmitting the data layered signal in accordance with at least one revision of The Third Generation Partnership Project (3GPP) Long Term Evolution (LTE) specification (par. 6: System (UMTS) mobile standard promulgated by Third Generation Partnership Project (3GPP)) and wherein the control time-frequency resources provide a Physical Downlink Control Channel (par. 68: shaded portion 804 is reserved for PDCCH; Fig. 10A, par. 72: FIG. 9 is a diagram 900 illustrating an MTC downlink bandwidth allocation … downlink control channels 902 can be reserved on the first four symbols of the bandwidth 906 and downlink data channels 904 can be reserved on subsequent symbols of the bandwidth 906). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Xu’s managing machine-type communications scheme into Wang’s configuring multiuser packet scheme to derive the subject matter of the instant application. The method can be implemented in a wireless network communications. The motivation of doing this is to improve spectral efficiency, lowering costs, improving services, making use of new spectrum (see para. 6).
Regarding claim 23, Wang disclose all the subject matter but fails to explicitly mention wherein the PDCCH includes a downlink control information (DCI) field including an indication that MTC data is included on the least some of the subcarriers including UE data. However Xu from a similar field of endeavor disclose wherein the PDCCH includes a downlink control information (DCI) field including an indication that MTC data is included on the least some of the subcarriers including UE data (par. 84: the eNB 702 can use and advertise one downlink control information (DCI) format for MTC, which can be the same as DCI format 1a in LTE or a new DCI format). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Xu’s managing machine-type communications scheme into Wang’s configuring multiuser packet scheme to derive the  (see para. 6).
Regarding claim 24, Wang disclose, wherein the data layer control information in the UE device field identifies the time-frequency resources used for UE data (par. 72: FIG. 9 is a diagram 900 illustrating an MTC downlink bandwidth allocation. The MTC bandwidth 906 can be a narrow bandwidth (also referred to as "narrowband" (NB)) allocated to MTC devices, such as the MTC UE 704, as compared to a wide system bandwidth (WB) allocated to other UEs (e.g., non-MTC UEs) in a wireless network, such as the UE 706 … … the symbols can correlate to time periods in TDM, frequencies in FDM, and/or the like) and the data layer control information in the MTC field identifies the time-frequency resources used for MTC data (par. 72: the bandwidth 906 can be that available in a corresponding wireless network (e.g., 5 MHz, 1.4 MHz, etc. in LTE). In the example of FIG. 9, downlink control channels 902 can be reserved on the first four symbols of the bandwidth 906 and downlink … the symbols can correlate to time periods in TDM, frequencies in FDM, and/or the like).
Regarding claim 25, Wang disclose further comprising applying a pseudo random (PN) sequence to the UE data after spreading with the first CDM code and applying the (PN) sequence to the MTC data after spreading with the second CDM code (see para. 80, the channel resources include transmission power, frequency subbands (e.g., OFDM tones), sub-symbol time, and spreading sequences (e.g., PN code).
Regarding claim 26, Wang disclose all the subject matter but fails to explicitly mention wherein: the first device is a user equipment (UE) device; the second device is a machine type communication (MTC) device; the first data layer is a UE data layer; the second layer is a MTC data layer; the first device data is UE data on the UE data layer; the second device data is MTC data on the MTC data layer; the UE data layer and the MTC data layer are generated by code division multiplexing (CDM) the UE data and the MTC data; the first device field is a UE field; the second device field is a MTC field; the data layer control information in the UE device field applies to recovery of the UE data from the UE data layer; and the data layer control information in the MTC field applies to recovery of the MTC data from the MTC data layer. However Xu from a similar field of endeavor disclose wherein: the first device is a user equipment (UE) device (fig. 1, 2, abstract, MTC UEs control data generated for communicating over one or more MTC control channels) the second device is a machine type communication (MTC) device (fig. 1, 2, abstract, MTC UEs control data generated for communicating over one or more MTC control channels); the first data layer is a UE data layer (Fig. 10A, 1008; par. 73: The wide system bandwidth 1002 also has a region 1008 reserved for legacy data channels); the second layer is a MTC data layer (Fig. 10A, par. 72: FIG. 9 is a diagram 900 illustrating an MTC downlink bandwidth allocation … downlink control channels 902 can be reserved on the first four symbols of the bandwidth 906 and downlink data channels 904 can be reserved on subsequent symbols of the bandwidth 906); the first device data is UE data on the UE data layer(Fig. 10A, 1008; par. 73: The wide system bandwidth 1002 also has a region 1008 reserved for legacy data channels); the second device data is MTC data on the (Fig. 10A, par. 72: FIG. 9 is a diagram 900 illustrating an MTC downlink bandwidth allocation … downlink control channels 902 can be reserved on the first four symbols of the bandwidth 906 and downlink data channels 904 can be reserved on subsequent symbols of the bandwidth 906); the UE data layer and the MTC data layer are generated by code division multiplexing (CDM) the UE data and the MTC data; the first device field is a UE field; the second device field is a MTC field (Fig. 10A, par. 47, 72, fig.9; more resource blocks that a UE receives and the higher the modulation scheme, the higher the data rate for the UE; par. 73: The wide system bandwidth 1002 has a region 1006 reserved for legacy control channels of the wireless network related to the wide system bandwidth 1002, such as in LTE. The wide system bandwidth 1002 also has a region 1008 reserved for legacy data channels),; the data layer control information in the UE device field applies to recovery of the UE data from the UE data layer (par. 92: an apparatus, such as non-MTC UE 706, may receive the one or more MTC control channels multiplexed with one or more legacy channels over the wide system bandwidth. The non-MTC UE 706 may decode the legacy channels and optionally refrain from decoding the MTC control channels, and the data layer control information in the MTC field applies to recovery of the MTC data from the MTC data layer (par. 92: MTC UE 704 may receive the one or more MTC control channels multiplexed with one or more legacy channels over the wide system bandwidth. The MTC UE 704 may decode the MTC control channels and optionally refrain from decoding the legacy channels. The MTC UE 704 may use information from the decoded MTC control channel for subsequent communication). Thus it would have been obvious to one  (see para. 6).
Regarding claims 12 and 15, the rejection is the same as claim 5.
Regarding claim 13, the rejection is the same as claim 6.
Regarding claim 19, the rejection is the same as claim 9.
Regarding claims 8 and 14, the rejection is the same as claim 1.

3.	Claim(s) 3, 10 and 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Xu and in further view of Yang et al. (US 2017/0265229) herein after Yang.
Regarding claim 3, Wang and Xu disclose all the subject matter but fails to explicitly mention wherein the data layer control information comprises a first modulation order for the first data layer and a second modulation order for the second data layer. However Yang from a similar field of endeavor disclose wherein the data layer control information comprises a first modulation order for the first data layer and a second modulation order for the second data layer (par. 38: eNB 110 may only uses the lowest level of modulation--binary phase shift keying (BPSK)--for the downlink transmission to MTC UE 120-1 and uses a higher order of modulation--quadrature phase shift keying (QPSK) or higher--for the downlink transmission to MBB UE 120-3 on the resources pre-allocated to MTC signals (e.g., for MTC UE 120-1).). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., transmitting WB control data including MCS and resource location for WB data to communicate with non-MTC UE and NB control data including MCS and resource location for NB data to communicate with MTC UE, of Xu by using lowest level of modulation for the downlink transmission to MTC UE and a higher order of modulation for the downlink transmission to MBB UE of Yang. The motivation would have been to dynamically determine optimal repetition levels for certain downlink and uplink signals based on service reliability and RF conditions within its cell) (Yang par. 17). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Xu’s managing machine-type communications scheme into Wang and Xu configuring multiuser packet scheme to derive the subject matter of the instant application. The method can be implemented in a wireless network communications. The motivation of doing this is to achieve enhanced coverage for low-end devices using machine-type communications (MTC) (see para. 11).
Regarding claim 11, Wang and Xu disclose wherein the data layer control information comprises the first encoding rate and the second encoding rate (par. 92: an apparatus, such as non-MTC UE 706, may receive the one or more MTC control channels multiplexed with one or more legacy channels over the wide system bandwidth. The non-MTC UE 706 may decode the legacy channels and optionally refrain from decoding the MTC control channels; MTC UE 704 may receive the one or more MTC control channels multiplexed with one or more legacy channels over the wide system bandwidth. The MTC UE 704 may decode the MTC control channels and optionally refrain from decoding the legacy channels. The MTC UE 704 may use information from the decoded MTC control channel for subsequent communication).
Regarding claim 10, the rejection is the same as claim 3.

4.	Claim(s) 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Xu and in further view of Oh US 20170134881 herein after Oh.
Regarding claim 4, Wang and Xu disclose wherein the data layer control information comprises the first encoding rate and the second encoding rate (par. 92: an apparatus, such as non-MTC UE 706, may receive the one or more MTC control channels multiplexed with one or more legacy channels over the wide system bandwidth. The non-MTC UE 706 may decode the legacy channels and optionally refrain from decoding the MTC control channels; MTC UE 704 may receive the one or more MTC control channels multiplexed with one or more legacy channels over the wide system bandwidth. The MTC UE 704 may decode the MTC control channels and optionally refrain from decoding the legacy channels. The MTC UE 704 may use information from the decoded MTC control channel for subsequent communication). Wang and Xu disclose all the subject matter but fails to explicitly mention further comprising: encoding information bits of the first device data with a first coding rate to generate first encoded bits; and 2Application Serial No.: 16/339,079Attorney Docket No.: TUTL 00292 US encoding information bits of the second  further comprising: encoding information bits of the first device data with a first coding rate to generate first encoded bits; and 2Application Serial No.: 16/339,079Attorney Docket No.: TUTL 00292 US encoding information bits of the second device data with a second coding rate to generate second encoded bits (see para.  363, 403, different TDM or FDM pattern or a different CDM code value may be used to distinguish the MTC coverage extension terminal from a general terminal; information of available narrow band set( s) may be notified to an MTC terminal by encoding MIB and/or SIB with a specific code representing a specific number. Particularly, information of available narrow band set(s) may be notified to an MTC terminal by MIB and/or SIB data encoded by specific code representing each narrow band set to encode and transmit MIB and/or SIB), the first encoded bits and the second encoded bits modulated by the modulator (see para. 263, 426, the transceiver may be configured to modulate signals). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Oh’s different CDM code scheme into Wang and Xu configuring multiuser packet scheme to derive the subject matter of the instant application. The method can be implemented in a wireless network communications. The motivation of doing this is to improve coverage of an MTC (see para. 11).
Regarding claim 7, Wang and Xu disclose wherein the data layer control information comprises the first CDM code and the second CDM code (par. 92: an apparatus, such as non-MTC UE 706, may receive the one or more MTC control channels multiplexed with one or more legacy channels over the wide system bandwidth. The non-MTC UE 706 may decode the legacy channels and optionally refrain from decoding the MTC control channels; MTC UE 704 may receive the one or more MTC control channels multiplexed with one or more legacy channels over the wide system bandwidth. The MTC UE 704 may decode the MTC control channels and optionally refrain from decoding the legacy channels. The MTC UE 704 may use information from the decoded MTC control channel for subsequent communication). Wang and Xu disclose all the subject matter but fails to explicitly mention further comprising: encoding information bits of the first device data with a first coding rate to generate first encoded bits; and encoding information bits of the second device data with a second coding rate to generate second encoded bits, the first encoded bits and the second encoded bits code division multiplexed. However Oh from a similar field of endeavor disclose further comprising: encoding information bits of the first device data with a first coding rate to generate first encoded bits; and encoding information bits of the second device data with a second coding rate to generate second encoded bits, the first encoded bits and the second encoded bits code division multiplexed (see para.  403, a different TDM or FDM pattern or a different CDM code value may be used to distinguish the MTC coverage extension terminal from a general terminal. Specifically, according to an index (e.g., 0 to 5 may be allocated according to a repetition pattern) of a repetition pattern used to repetitively transmit 100110, 100110 is transmitted at first and then 011001, which is reverse to 100110, is transmitted to distinguish an MTC coverage extension terminal from a general terminal). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to (see para. 11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOKOU R DETSE whose telephone number is (571)272-9608.  The examiner can normally be reached on M-T 9:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 5712723011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/KOKOU R DETSE/Examiner, Art Unit 2463                                                                                                                                                                                                        

/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463